DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to Species non-elected without traverse.  Accordingly, claims 9-15 been cancelled.
Allowable Subject Matter
Claims 1 and 6-8 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination including:
A mortar shell comprising: a metallic inner layer defining an interior of the mortar; 
a polymer outer layer, the polymer outer layer having reinforcing fibers dispersed therein; and
 at least one layer of metallic fragments disposed between the inner and outer layers such that the at least one layer of metallic fragments are disposed at a boundary between the metallic inner layer and the polymer outer layer in a repeating array pattern, the at least one layer of metallic fragments comprising a plurality of individual metallic fragments which are unconnected to each other; 
wherein the polymer outer layer comprises a plurality of concavities formed on an inner surface in the repeating array pattern, the plurality of concavities corresponding to the plurality of individual metallic fragments such that at least a portion of each of the plurality of individual metallic fragments are disposed within a corresponding one of the plurality of concavities; and the mortar shell further comprising a polymer inner layer formed separately from the polymer outer layer, the inner layer being disposed between the metallic inner layer and the at least one layer of metallic fragments, the polymer inner layer comprises a plurality of concavities formed on an outer surface in the repeating array pattern, the plurality of concavities corresponding to the plurality of individual metallic fragments such that at least a portion of each of the plurality of individual metallic fragments are disposed within a corresponding one of the plurality of concavities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641